


Exhibit 10.14


[idexcorp4printcolorrgba01.jpg] Kimberly K. Bors / Vice President
Global Human Resources &
Corporate Communications
IDEX Corporation
630 Dundee Road, Suite 400
Northbrook, IL 60062-2745
847-498-7070


January 14, 2008
Revised January 17, 2008
Mr. Eric D. Ashleman
3367 Piazza Lane
Edwardsville, IL 62025


Dear Eric:


We are pleased to offer you the position of President, Gast, a unit of IDEX
Corporation, based in Benton Harbor, Michigan, and reporting directly to Brad
Speigel. The following terms apply to this offer:


•
Your annual base salary will be $240,000, payable on a biweekly basis at the
rate of $9,230.77 per pay period. You will be eligible for a review of your
salary with consideration for an increase in January 2009.



While we hope that you have a long and mutually beneficial relationship, your
employment is considered “at will” and will not be for any fixed term or
definite period and may be terminated by you or IDEX at any time.


•
You will be eligible for participation in our Management Incentive Compensation
Plan (MICP), which provides annual incentive earnings opportunity based on
business unit and personal performance. You will be placed in Salary Range 22,
which means your target level of incentive compensation will be 50% of your
annual base pay in effect at the beginning of the plan year. The actual pay-out
under the plan could be more or less than the target level and will depend on
Gast’s performance and your performance. Enclosed is a copy of the IDEX MICP
plan document.



For the 2008 MICP plan year, you will be eligible for a prorated award based on
the portion of the year you are employed by IDEX.


•
You will be eligible for the full range of ChoiceComp benefits: IDEX Defined
Contribution Retirement Plan, IDEX 401(k) Savings Plan, medical and dental
coverage, short-term and long-term disability coverage, and life insurance.
Summaries of these plans are enclosed. You will also be included in the IDEX
Supplemental Executive Retirement Plan which provides restoration of retirement
and 401(k) benefits beyond the qualified plan limitation set by the IRS.



•
You are eligible for a car allowance of $1,100 per month.



•
You will be eligible for three (3) weeks of vacation annually.



•
You will be eligible to participate in the IDEX Deferred Compensation Plan which
provides an alternative to defer income and subsequent earnings on that income
until after retirement.



•
Subject to approval from our Board of Directors, you will be eligible for equity
grants in the form of a combination of stock options and restricted shares under
the IDEX Incentive Award Plan at our annual grant in April. These annual awards
are currently targeted at a value of 50% of base salary. This plan is designed
to provide an incentive and reward to key employees who are in a position to
make substantial contributions to the success of the company.



The initial price at which these awards are granted will be the closing price of
IDEX common stock on the day of the grant date. When granted, we will provide
you with a grant agreement, and ask that you sign the agreement and complete a
beneficiary designation form.






--------------------------------------------------------------------------------




•
You will be eligible for select provisions of the IDEX moving policy, including
reimbursement of realtor commissions and closing costs on the sale of your
current Edwardsville, Illinois through our third-party home sale assistance
provider under the Buyer Value Option (BVO), reimbursement of closing costs and
fees involved in the purchase of a Toledo, Ohio-area home, and payment of
household goods moving expenses.



This offer of employment is subject to your satisfactory completion of a drug
and alcohol abuse screening test, to be scheduled at a qualified laboratory, and
a background screening.


At IDEX, we have a strong standard of conduct and ethics policy. Immediately
upon accepting employment, you will be required to go through on-line training
on this policy and will abide by it.


The company does require that all new salaried employees agree to and sign an
Employee Confidentiality Information, Work Product, Non-Disclosure and
Non-Solicitation Agreement. Two copies are enclosed. Please sign and return one
copy and maintain the second copy for your file.


Two copies of this offer letter are enclosed. Please indicate your acceptance of
this offer by signing on the line provided below and return a signed copy to me.


Eric, we have discussed the importance of the Gast business to IDEX and some of
the critical challenges that the team faces. We are confident that your
leadership skills and experience can make a significant contribution to the
success of Gast and IDEX, and that this position can be a positive professional
step for you.


                                    
 
 
Sincerely,
 
 
 
/s/ Kimberly Bors
 
 
 
 
 
/s/ Eric D. Ashleman
 
 
1/21/2008
Acceptance
 
 
Date
Eric D. Ashleman
 
 
 





KKB/jlk


C: B.A. Spiegel


Enclosures:
•
MICP Plan Document

•
Employee Confidentiality Information, Work Product, Non-Disclosure and
Non-Solicitation Agreement - Exhibit A

•
ChoiceComp Benefit Brochure

•
Drug and alcohol Abuse-Screening Test Locations

•
Background Investigation Authorization Form







--------------------------------------------------------------------------------




[idexcorp4printcolorrgba01.jpg]
IDEX Corporation
1925 West Field Court
Suite 200
Lake Forest, IL 60045-4824
United States
www.idexcorp.com








PERSONAL AND CONFIDENTIAL


February 12, 2014
Eric Ashleman
30040 Morningside Drive
Perrysburg, Ohio 43551


Dear Eric:


In your role as Group Vice President, I am pleased to inform you of the
following changes to the terms which apply to your employment with IDEX:


•
The changes are effective March 2, 2014.



•
You are eligible to enroll in the Executive Long Term Disability program which
provides additional income in the case of total and permanent disability. This
program is fully paid by IDEX. You will be issued an individual policy that
provides several additional benefits above and beyond the Group LTD plan that is
in place for employees.



•
In the event of a “Change in Control”, as defined in the Amended and Restated
IDEX Corporation Supplemental Executive Retirement Plan, that results in your
termination from service within twenty-four (24) months of the Change in
Control, the Company shall be obligated to pay your base salary at the rate then
in effect and your then current target annual bonus (MICP or equivalent pay) for
a minimum of twenty-four (24) months following the date of termination (for a
total payment of two (2) times both base salary and target annual bonus). This
payment shall not be applicable in the event of your voluntary termination.



•
If, in the future, your employment with IDEX Corporation is terminated, without
cause (“cause” defined as willful misconduct or fraudulent behavior), IDEX will
pay you up to twelve (12) months base salary at the then current monthly base
rate plus your targeted annual incentive bonus in exchange for a signed release.
Such benefit will not be applicable in the event of your voluntary termination.



Eric, thank you for the contributions you have made to the IDEX team. I am
confident that your leadership skills can continue to make a significant
contribution to the success of IDEX.
  
 
 
 
 
 
 
Sincerely,
 
 
 
/s/ Andrew Silvernail
 
 
 
Chief Executive Officer
 
 
 
 
 
/s/ Eric Ashleman
 
 
3/4/2014
Acceptance
 
 
Date
Eric Ashleman
 
 
 
 
 
 
 







